ON REHEARING.

Carmody, J.
A rehearing was granted in this case, and elaborate and exhaustive oral and written arguments were made on both sides. After carefully reconsidering the case, we are convinced that the result reached in the former opinion is right. On the trial of this action in the district court defendant contended that the evidence did not show facts sufficient to -entitle the' plaintiff to -recover commissions in the absence of the -consummation, of the proposed sales; *456that the undisputed evidence showed that the authority of the plaintiff to sell at a price of his own making, or at a reasonable price, if any such authority he had, was revoked and terminated prior to the making of the sales which constituted his causes of action, and the only authority, as shown by the undisputed evidence that the plaintiff had at the time of making the sales in question, was to sell at figures named by the defendant. In other words, that defendant had the right to fix the selling prices of the land. We do not so construe the contract or the evidence. Plaintiff had the right to sell, the lands at reasonable figures, not less than the appraised value. The evidence shows that the price offered and submitted to the defendant by plaintiff for each tract of land in controversy was a reasonable and fair price for said tract. The evidence abundantly discloses plaintiff’s qualifications, as an expert, to testify upon the question of the reasonable values of the lands in controversy. Paragraph 2 of the contract shows that before it was entered into plaintiff had caused to be made a careful examination of the lands and san appraisement thereof, which appraisement was marked opposite each tract, and was accepted by the-defendant and attached to the contract. Paragraph 3 of the contract shows that plaintiff had authority to sell the land, or any part thereof, at such a price as be bright deem best, not less than the appraised value named in the schedule. After the contract had been in force more than eight years, a supplemental contract was entered into which shows that plaintiff had the right to sell the lands at reasonable figures, not less than the appraised values, and that it is the duty of the company to approve of such sales without delay. The defendant had accepted plaintiff’s appraisement of the land. Plaintiff testified that the price offered for each tract of land in controversy by each proposed purchaser was deemed by him reasonable and advisable to accept.
Appellant strenuously contends, as it did on the first argument, that plaintiff had to show by competent evidence that each proposed purchaser was able, ready and willing to make the purchase. This question, as far as the record shows, was not raised in the court below, but, assuming its contention in -this respect to be correct, we think the evidence sufficiently shows that each purchaser was able, ready, and willing to complete his purchase, and that each sale would have been made if the defendant had approved of it. The proposed purchaser for each tract of land made a binding written offer which defendant could enforce as soon as it accepted the said offer. We *457think the evidence shows that defendant, -by its conduct, prevented the plaintiff from earning his one-half of the profits on each of the causes of action, the amount of which profits was agreed upon.
Morgan, C. J., and Fisk and Spalding, JJ., concur.